Exhibit 10(g)(i)


AMENDMENT
TO THE
ARROW ELECTRONICS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN


As Amended and Restated Effective July 1, 2018


The Arrow Electronics, Inc. Executive Deferred Compensation Plan, as it was last
amended and restated effective July 1, 2018 (the “Plan”), is hereby amended as
follows
1.    Effective December 31, 2019, the following sentences hereby are added to
the end of Section 3.1:
“No deferrals will be permitted for Compensation and Performance Share Awards
earned after December 31, 2019. As clarification, deferral elections made for
Compensation and/or Performance Share Awards attributable to services performed
during the 2019 calendar year will remain effective, but subsequent deferrals
will not be permitted.”





